Title: To George Washington from Betty Washington Lewis, 29 January 1793
From: Lewis, Betty Washington
To: Washington, George



My Dear Brother
[Fredericksburg, Va.] January 29the 1793

Your letters of Januy the 6the and 14the of this Month came duly to hand, the enclosed letter to my son Robert met with a speedy conveyance the same day, the other with the Money for Harriot, which I shall see that no part of it shall be laid out but in those things that is really necessary, it is unfortunate for her

my living in Town for many things that could be wore to the last string in a Cuntry Place, will not do here, where we see so much Company, I must say less would be more agreeable to me.
I must injustice to Harriot say she Payes the strictest regard to the advice I give her and really she is very Ingenious in makeing her Clothes and altering them to the best advantage, your letter of the 6th should have receiv’d an earlier acknowledgment but my haveing business in Town to sell what little Wheat I had made my letter was not sent as I direct’d, I wish Howell to give me some information what it sells for in Philadelphia and if it will rise or fall in the Price—Harriot desir’s me to thank you for your Kindness to her, and Joins me in returning your Compliment, by wishing you many happy New Years. I am with sincear love to you and my sister Your Affet. Sister

Betty Lewis

